EXHIBIT 10.3

 



NINTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Ninth Amendment to Loan and Security Agreement is entered into as of
November 7, 2018 (the “Amendment”), by and among TELKONET, INC. (“Borrower”),
and HERITAGE BANK OF COMMERCE (“Bank”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of February
17, 2016, that certain Second Amendment to Loan and Security Agreement dated as
of October 27, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of January 25, 2017, that certain Fourth Amendment to Loan and Security
Agreement dated as of March 29, 2017, that certain Fifth Amendment to Loan and
Security Agreement dated as of August 29, 2017, that certain Sixth Amendment to
Loan and Security Agreement dated as of October 23, 2017, that certain Seventh
Amendment to Loan and Security Agreement dated as of February 2, 2018 and that
certain Eighth Amendment to Loan and Security Agreement dated as of April 5,
2018 (collectively, the “Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1. Effective as of September 30, 2018, the last sentence in Section 6.9(b) of
the Agreement is amended and restated in its entirety to read as follows:

 

Notwithstanding the foregoing, if Telkonet, Inc. fails to comply with the
foregoing required EBITDA covenant as of any particular quarterly measurement
date (the “Measurement Date”), Borrowers shall be deemed in compliance with this
Section 6.9(b) if Borrowers’ unrestricted cash maintained in its accounts at
Bank (x) is in excess of $3,000,000 at all times during the fiscal quarter
ending on such Measurement Date and (y) continues to be in excess of $3,000,000
at all times following the Measurement Date, until Borrower is in compliance
with the EBITDA covenant as of a subsequent Measurement Date.

 

2. Exhibit D to the Agreement is replaced in its entirety with the Exhibit D
attached hereto.

 

3. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

 

 

 

 



 1 

 

 

5. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) the original signed Amendment, duly executed by Borrower;

 

(b) payment of an amendment fee in the amount of $1,000 plus all Bank Expenses
incurred through the date of this Amendment; and

 

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 



 2 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 



  TELKONET, INC.       By: /s/ Richard E. Mushrush                     Name:
Richard E. Mushrush   Title: CFO           HERITAGE BANK OF COMMERCE       By:
/s/ Karla Schrader                               Name: Karla Schrader   Title:
VP            



 

 

 

 

 

 

 

 

 



 3 

 

 



EXHIBIT D

COMPLIANCE CERTIFICATE

 

 

TO: HERITAGE BANK OF COMMERCE FROM: TELKONET, INC. and ETHOSTREAM LLC



 



The undersigned authorized officer of Telkonet, Inc., on behalf of all
Borrowers, hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (the "Agreement"), (i)
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct as of the
date hereof Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under "Complies" column.

 



Reporting Covenant Required Complies Borrower prepared financial statements
Quarterly within 45 days Yes No Compliance Certificate Quarterly within 45 days
Yes No Wells Fargo bank statements Monthly within 15 days Yes No A/R & A/P
Agings Within 5 days of 15th and last day of each month Yes No Customer deposit
listing Within 5 days of 15th and last day of each month Yes No Borrowing base
certificate Within 5 days of 15th and last day of each month Yes No Inventory
report Monthly within 15 days Yes No Offsite Inventory listing Monthly within 15
days Yes No Deferred revenue schedule Quarterly within 15 days Yes No Annual
financial statements (CPA Audited) FYE within 120 days Yes No Annual financial
projections and budget Annual within 30 days before FYE Yes No Federal Tax
Returns Annual, within 15 days of filing Yes No 10K and 10Q (as applicable) Yes
NO A/R Audit Initial and semi-annual Yes No IP Notices As required under Section
6.10 Yes No



 





Financial Covenant Required Actual Complies Minimum Asset Coverage Ratio
(Monthly) 1.25 : 1.00 _____: 1.00 Yes No Telkonet, Inc. YTD EBITDA Loss as of:  
      March 31, 2018 ($1,059,000) $_________ Yes No June 30, 2018 ($1271,000) $
_________ Yes No September 30, 2018 ($1,911,000) $ _________ Yes No December 31,
2018 ($2,090,000) $ _________ Yes No OR         If not in compliance with EBITDA
covenant, ³ $3,000,000 $ _________ Yes No Minimum Unrestricted Cash at Bank at
all times                  



 

 [image_001.jpg]

 

 

 



 4 

 